MAG SILVER CORP. Suite 328, 550 Burrard Street Vancouver, British ColumbiaV6C 2B5 INFORMATION CIRCULAR Dated as of April 4, 2008 TABLE OF CONTENTS INTRODUCTION 1 PROXIES AND VOTING RIGHTS 1 Management Solicitation and Appointment of Proxies 1 Revocation of Proxies 3 Voting of Shares and Proxies and Exercise of Discretion by Proxyholders 4 Solicitation of Proxies 5 VOTING SECURITIES AND PRINCIPAL HOLDERS OF VOTING SECURITIES 5 RECEIPT OF DIRECTORS’ REPORT AND FINANCIAL STATEMENTS 5 ELECTION OF DIRECTORS 5 Corporate Cease Trade Orders or Bankruptcies 8 Individual Bankruptcies 9 Audit Committee 9 Disclosure of Corporate Governance Practices 9 APPOINTMENT OF AUDITOR 9 PARTICULARS OF OTHER MATTERS TO BE ACTED UPON 9 Amendment and Restatement of the Stock Option Plan (2007) 9 STATEMENT OF EXECUTIVE COMPENSATION 14 Executive Officers 14 Summary Compensation Table 14 Options and Stock Appreciation Rights 15 Termination of Employment, Change in Responsibilities and Employment Contracts 16 Compensation of Directors 18 SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS 19 INDEBTEDNESS OF DIRECTORS AND EXECUTIVE OFFICERS 19 MANAGEMENT CONTRACTS 20 INTEREST OF INFORMED PERSONS IN MATERIAL TRANSACTIONS 20 INTEREST OF CERTAIN PERSONS OR COMPANIESIN MATTERS TO BE ACTED UPON 20 ADDITIONAL INFORMATION 20 APPROVAL OF THE BOARD OF DIRECTORS 21 Schedule “A” A-1 Schedule “B” B-1 MAG SILVER CORP. INFORMATION CIRCULAR DATED AS OF APRIL 4, 2008 INTRODUCTION This Information Circular accompanies the Notice of Annual and Special Meeting (the “Meeting”) of the shareholders of MAG Silver Corp. (the “Company”) to be held on Friday, May 9, 2008 at the time and place set out in the accompanying Notice of Meeting. This Information Circular is furnished in connection with the solicitation of proxies by management of the Company for use at the Meeting and at any adjournment of the Meeting. PROXIES AND VOTING RIGHTS Management Solicitation and Appointment of Proxies Registered Shareholders The persons named in the accompanying form of proxy are nominees of the Company’s management. A shareholder has the right to appoint a person (who need not be a shareholder) to attend and act for and on the shareholder’s behalf at the Meeting other than the persons designated as proxyholders in the accompanying form of proxy. To exercise this right, the shareholder must either: (a) on the accompanying form of proxy, strike out the printed names of the individuals specified as proxyholders and insert the name of the shareholder’s nominee in the blank space provided; or (b) complete another proper form of proxy. To be valid, a proxy must be dated and signed by the shareholder or by the shareholder’s attorney authorized in writing. In the case of a corporation, the proxy must be signed by a duly authorized officer of or attorney for the corporation. The completed proxy, together with the power of attorney or other authority, if any, under which the proxy was signed or a notarially certified copy of the power of attorney or other authority, must be delivered to Computershare Investor Services Inc. (“Computershare”), 3rd Floor, 510 Burrard Street, Vancouver, British Columbia, Canada V6C 3B9, by 2:00 p.m. (Pacific time) on Wednesday, May 7, 2008 or at least 48 hours (excluding Saturdays, Sundays and holidays) before the time that the Meeting is to be reconvened after any adjournment of the Meeting. Non-Registered Shareholders Only registered shareholders or duly appointed proxyholders for registered shareholders are permitted to vote at the Meeting. Shareholders who do not hold their shares in their own names (referred to herein as “Non-Registered Shareholders”) are advised that only proxies from shareholders of record can be recognized and voted at the Meeting. If shares are listed in an account statement provided to a shareholder by a broker, then in almost all cases those shares will not be registered in such shareholder’s name on the records of the Company. Such shares will more likely be registered under the name of the shareholder’s broker or an agent of that broker. Accordingly, most shareholders of the Company are “Non-Registered Shareholders” because the shares they own are not registered in their names but are instead registered in the name of the brokerage firm, bank or trust company through which they purchased the shares.
